106 F.3d 394
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Abbas SADEGH, a/k/a Abby, Defendant-Appellant.
No. 96-6531.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 21, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Leonie M. Brinkema, District Judge.  (CR-95-113-A, CA-95-1377-A)
William Francis Krebs, KELLOGG, KREBS & MORAN, Fairfax, Virginia, for Appellant.
Justin W. Williams, Assistant United States Attorney, Marcus John Davis, Assistant United States Attorney, Alexandria, Virginia, for Appellee.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Abbas Sadegh appeals the district court's order denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 114.  We affirm.


2
Sadegh was convicted of arson and related offenses for burning down his restaurant to obtain insurance proceeds.  Sadegh contends that his attorney was ineffective for failing to investigate the Government's files and for not calling as a witness his own financial expert to show that Sadegh had means to escape his debt other than arson.  Sadegh also claims that his attorney was ineffective for failing to meet with him a sufficient number of times.


3
Following a hearing, the district court determined that Sadegh's attorney reviewed and investigated the Government's files and theories and that it was a tactical decision not to pursue a financial defense.  An attorney's tactical decisions are entitled to deference and should not be second guessed.  See Goodson v. United States, 564 F.2d 1071, 1072 (4th Cir.1977).  The district court further found that Sadegh was not credible on the issue of how often he met with his attorney.  We do not review credibility determinations on appeal.  United States v. Saunders, 886 F.2d 56 (4th Cir.1989).  Accordingly, we affirm on the reasoning of the district court.  United States v. Sadegh, Nos.  CR-95-113-A;  CA-95-1377-A (E.D.Va. Feb. 12, 1996).


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


5
AFFIRMED.